Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-15 are presented for examination.

Information Disclosure Statement
2.	The listing of references in the specification (i. e. the documents listed in PRIOR ART section on Page 1-2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
3.	The drawings are objected to because FIGS. 1, 2 and 5 do not adequately convey what is shown. Although it may be inferred from the drawings the reference 3 in Fig. 1 is a computer, none of the other drawing elements are apparent. The Examiner requests that the claimed elements of the invention be briefly labeled in text so that the drawings, by themselves, will reasonably convey the concept of the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

Claim Objections
4.	Claim 14-15 are objected to because of the following informalities:
As per Claim 14, it is directed to “a computer program product” which fails to further limit the independent claim 1 which is a "process". Further it recites the limitation “a medium readable” in line 2 which would be better as “non-transitory computer readable storage medium”.
As per Claim 15, it is directed to a “process for the manufacture of a luminous element “ which fails to further limit the independent claim 1 which is a "process… of modeling at least one light source".
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claims recite the limitation “native geometric data” (Claim 4 and 5) and “non-native geometric data” (Claim 3-5) which is unclear what the limitation refer. The Specification on Page 11 discloses:


    PNG
    media_image1.png
    204
    777
    media_image1.png
    Greyscale

However, applicants have not adequately defined what makes data specific or not specific to a software or firmware. Thus Examiner interprets that “native” data is input to a processing program, and “non-native” data is output of the program. For example, Claim 4 recites the limitation “a transformation, by the processing system of the computer, of the native geometric 
Further Claim 4 recites the limitation “supplying at least in part the non-native geometric data” which is indefinite and vague because there is no other alternative feature claimed for "least in part" alternative limitation.
As per Claim 6, it recites the limitation “the outer surfaces of the geometric data” in line 4 which is unclear what the limitation refers. Is “the geometric data” referring to “native geometric data” (Claim 4 and 5) or “non-native geometric data” (Claim 3-5)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (“Light source modeling for utilization in asymmetric reflector design for even surface llumination”), and further in view of Wang et al. (“Real-time Volumetric Lighting Using Polygonal Light Volume”).
	As per Claim 1 and 14, Kubiak teaches a process/ computer program product, implemented by computer, of modeling at least one light source (section I “models include models of light source and optical materials.”), the computer comprising a processing system and memory for storing an application that, when executed by the processing system (section I “use of computer simulations”), implements a method (Abstract), the method comprising: 
	receiving by the processing system input data comprising data having characteristics of the materials composing the light source (section III, “light source was used a compact metal halide lamp with a cylindrical arc tube of 70 W.” right column on Page 1); and 
preparing, by processing system, a data model representing the light source (section section III “Author's model of the light source uses geometry and luminance distributions” left column on the Page 2), the data model based on the data of characteristics of the materials received as well as geometric data stored in the memory of the computer (section III “Author's model of the light source uses geometry and luminance distributions” left column on Page 2), and data of characteristics of light emission from the light source that are stored in the memory of the computer (section I “these models are used in … which mimics emission of light from a light source and its interaction with other elements in optical system…probabilistic on of luminous flux from light source surface” left column on Page 1), of typical data representative of a light field emitted by the light source (section I “these models are used in … which mimics emission of light from a light source and its interaction with other elements in optical … and surfaces (Fig. 1-2); 
wherein, during creation of the data model: 
the data of characteristics of materials is linked … and to the surfaces of the geometric data (Fig. 1 and 2); and 
the data of characteristics of light emission from the light source are linked to the surfaces of the geometric data (section II “Light source surface luminance distributions” right column on Page 1, “luminance distributions on the surface of the arc tube from alternating view directions, which is often used in light source models.” Left column on Page 2); 
storing in memory, by the processing system, the data model in the memory of the computer (section V, Fig. 7). 
Kubiak fails to teach explicitly the use of volume.
Wang et al. teaches the use of volume (section IV “light volume method”).
Kubiak and Wang et al. are analogous art because they are both related to a light source modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Wang et al. into Kubiak’s invention to obtain the invention as specified in Claim 1 to provide an enhanced system (Wang et al: Abstract). In particular, light volume method as taught by Wang et al. would have been easily adopted by one having 

As per Claim 2, Kubiak fails teach explicitly further comprising applying a surface tessellation algorithm, previously stored in the memory of the computer, to the geometric data describing the light source. 
Wang et al. teaches further comprising applying a surface tessellation algorithm, previously stored in the memory of the computer, to the geometric data describing the light source (section 4.2 “tessellation of light volume”). 

As per Claim 3, Kubiak teaches wherein the geometric data describing the light source is non-native geometric data ( “luminance distribution on the illuminated surface (characterized by Lambertian reflection of luminous flux)” result  after “geometric analysis is performed. …” on right column on Pg2). 
As per Claim 4, Kubiak teaches wherein the input data received by the processing system also comprises native geometric data describing the light source (left column on Pg 2, Fig. 1-3), and the method further comprises a transformation, by the processing system of the computer, of the native geometric data received into non-native geometric data, the non-native geometric data being stored in the memory of the computer and supplying at least in part the non-native geometric data when preparing the data model  ( “luminance distribution on the illuminated surface (characterized by Lambertian reflection of luminous flux)” result  after “geometric 
As per Claim 5, Kubiak fails teach explicitly wherein the transformation comprises implementation, on the native geometric data received, of a surface tessellation algorithm previously stored in the memory of the computer; 
at least the outer surfaces of the non-native geometric data being obtained upon completion of the transformation. 
Wang et al. teaches wherein the transformation comprises implementation, on the native geometric data received, of a surface tessellation algorithm previously stored in the memory of the computer (section 4.2); 
at least the outer surfaces of the non-native geometric data being obtained upon completion of the transformation (section 4.2, Fig. 5). 

As per Claim 6, Kubiak fails teach explicitly wherein, during the data model preparation step, the data of light emission characteristics from the light source is linked to the outer surfaces of the geometric data by using the tessellation of said surfaces. 
Wang et al. teaches wherein, during the data model preparation step, the data of light emission characteristics from the light source is linked to the outer surfaces of the geometric data by using the tessellation of said surfaces (section 4.2, Fig. 5). 
As per Claim 7, Kubiak fails teach explicitly wherein, during the preparation of the data model, the linking of the data of light emission characteristics of the light source to the tessellated surfaces of the geometric data is obtained by implementing a data projection algorithm onto the data of light emission characteristics and onto the data of characteristics of 
Wang et al. teaches wherein, during the preparation of the data model, the linking of the data of light emission characteristics of the light source to the tessellated surfaces of the geometric data is obtained by implementing a data projection algorithm onto the data of light emission characteristics and onto the data of characteristics of materials linked to the volumes and surfaces of the geometric data, the data projection algorithm being previously stored in the memory of the computer (section 4.2). 

As per Claim 8, Kubiak fails teach explicitly wherein the data of light emission characteristics of the light source comprises data representing a spectral emission from the light source, said data representing a spectral emission being represented in the form of a multi-chromic model or spectral model. 
Wang et al. teaches wherein the data of light emission characteristics of the light source comprises data representing a spectral emission from the light source, said data representing a spectral emission being represented in the form of a multi-chromic model or spectral model (section 4.3). 

As per Claim 9, Kubiak fails teach explicitly further comprising at least one additional post-processing, by the processing system, of the data model, among the group of one or more of: a comparison to a threshold, a filtering, a zoning, an association, a recognition of sampled data, an encryption and a compression. 
Wang et al. teaches further comprising at least one additional post-processing, by the 

As per Claim 10, Kubiak fails teach explicitly further comprising an additional step of applying static or dynamic textures of single or high dynamic value, during which the textures are linked to the surfaces of the geometric data describing the light source, the data of light emission characteristics from the light source being linked to the textures during the step of preparing a data model. 
Wang et al. teaches further comprising an additional step of applying static or dynamic textures of single or high dynamic value, during which the textures are linked to the surfaces of the geometric data describing the light source, the data of light emission characteristics from the light source being linked to the textures during the step of preparing a data model (section 4.4). 

As per Claim 12, Kubiak teaches wherein all or part of the input data are data obtained by a prior measurement of physical parameters relative to a real light source corresponding to the light source to be modeled (“Luminance distribution along the vertical axis of symmetry of the light spot on the surface of the object (the wall) obtained by simulation program Photopia presents figure 8 due to presence in optical system elements other than trough-shaped reflector for which author’s tool is dedicated.” right column on Pg 4). 



As per Claim 15, Kubiak teaches a process for the manufacture of a luminous element comprising at least one light source, the manufacturing method comprising a sub-method of modeling according to claim 1, said at least one light source being modeled according to the said sub-method of modeling (section V, Fig. 7 “design a tough-shaped reflector”).

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kubiak (“Light source modeling for utilization in asymmetric reflector design for even surface llumination”), in view of Wang et al. (“Real-time Volumetric Lighting Using Polygonal Light .
Kubiak as modified by Wang et al. teaches most all the instant invention as applied to claims 1-10 and 12-15 above.
As per Claim 11, Kubiak as modified by Wang et al. fails teach explicitly wherein at least two light sources are modeled; wherein the geometric data, the data of characteristics of materials and the data of characteristics of light emission are different data for each modeled light source; and wherein at least two different data models, each representing one of the light sources, are stored in the memory of the computer.
However, Goesele et al. teaches wherein at least two light sources are modeled (Abstract “real-world light sources” including flashlight in Fig. 1 and “The Mini Mag-Lite and the bike light mounted to the translation stage” in Fig. 8); wherein the geometric data, the data of characteristics of materials and the data of characteristics of light emission are different data for each modeled light source (Table 3, “Only the Mag-Lite data set was captured with Setup A. Due to geometry constraints imposed by the dimensions of the camera (see Table 2),” left column on Page 627); and wherein at least two different data models (Fig. 12 and Fig. 13), each representing one of the light sources, are stored in the memory of the computer (Fig. 11-13).
Kubiak as modified by Wang et al. are analogous art because they are both related to a light source modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Goesele et al. into Kubiak as modified by Wang et al.’s invention .

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Joshi et al. (US 20090021513 A1) discloses 3D modeling using light source data.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127